Atkinson, J.
1. Where property of a deceased person has been set. apart, in conformity with the statute, as a year’s support for the widow and minor children of the deceased, such property can not be sold at sheriff’s sale under a fi. fa. based on a common-law judgment against the widow, based on a debt of the -widow that wa-S pot created for the support and maintenance of the family,
*345No. 4412.
December 12, 1924.
W. I. Geer and P. Z. Geer, for plaintiffs in error.
E. E. Cox, contra.
2. Where tlie widow knows that sueli property lias been levied upon and advertised for sale by tlie sheriff, under a fi. fa. of the character mentioned in the preceding note, the mere fact that she does not file a statutory claim to the property to prevent the sale will not estop her from subsequently seeking a writ of injunction against the purchaser who was the plaintiff in 'fi. fa., and the sheriff, from dispossessing the widow and the remaining minor children from the property.
3. Under conflicting evidence the judge did not err in granting tlie temporary injunction. • Judgment affirmed.

All the Justices concur'.